DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 07/02/2021, is acknowledged.  Amendments to the specification have been entered.
Applicant has previously elected with traverse the invention of Group I, claims 1-6 and 16-30, drawn to a cleansing product comprising fibrous elements, comprising hydroxyl polymers comprising starch or modified starch, oil ingredients and free of surfactant.  Applicant further elected: soybean oil as oil ingredient (claim 1); caprylic/capric triglyceride as an oils ingredient with ester (claim 5); corn starch as a natural starch (claim 17); polyvinyl alcohol as a polymer (claim 23); sorbitol as a plasticizer (claim 26).
Claims 1-35 are pending in this action.  Claims 7-15 and 31-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claims 1-5, 16-17, 21-23 and 26 have been amended.  (The status of claims 21 and 22 should be corrected as “Currently Amended”).  Claims 1-6 and 16-30 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/880,982, filed July 31, 2019.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 and 16-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 discloses the inherent property of the claimed product as a dissolution of a specific amount of said product (0.4 g) in a specific amount of water (75 g) as chosen by applicant  Given that said characteristic depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  Therefore, said claimed limitation does not provide a clear cut indication of the scope of the subject matter covered by the claim.  Therefore, a clarification is required.  
Newly amended claim 1 further recites the terms “fully dissolve”, “almost fully dissolved” that are relative terms, which render the claim indefinite..  Neither the claims nor specification provide definitions for said terms, and/or a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
As stated previously, claim 23 recites the limitation “polymethacrylic acid and partial esters” that is unclear, because it is not clearly stated what partial esters should be used.  This limitation was interpreted as best understood as “polymethacrylic acid and its partial esters”.  Clarification is required.  
Claims 2-6 and 16-22, 24-30 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-6 and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al., US 2017/0282520 (hereinafter referred to as Cabell), in view of Andersen et al., US 5,810,961 (hereinafter referred to as Andersen), and Pung et al., US 6,753,063 (hereinafter referred to as Pung).
Cabell teaches fibrous structures containing a plurality of fibrous elements, and wherein said fibrous structures can be used in sanitary tissue products, e.g., toilet tissue, wipes, etc. (Title, Abstract; Figs. 1-4, 7-9; Para. 0088, 0101, 0102, 0107 as applied to claims 1 and 28).  
Cabell teaches that said fibrous structures comprise a plurality of inter-entangled fibrous elements, for example inter-entangled filaments, or can be any association of fibrous elements that together form a fibrous structure (Para. 0088; 0154 Figs. 5, 6 as applied to claim 1).  
Cabell teaches that said plurality of fibrous elements may include such hydroxyl polymer fibrous elements as starch filaments and/or polyvinyl alcohol filaments (Para. 0010, 0108, 0201, 0219 as applied to claims 23, 24), and said fibrous elements can be meltblown and/or spunbond filaments, and/or can be produced without crosslinking, e.g., as uncrosslinked starch filaments  (Para. 0071-0075, 0207 as applied to claims 22, 25).  
Cabell teaches that said fibrous elements can be produced from melt compositions comprising 0-0.1 wt% of surfactant (Para. 0210 as applied to claim 1), i.e., be substantially free of surfactant according to definition provided in the instant specification (see Page 10). 
hydroxyl polymers as natural starches, e.g., corn starch, potato starch, wheat starch, sago palm starch, tapioca starch, waxy maize starch etc. (Para. 0224, 0230 as applied to claims 1, 17, 18).
Cabell further teaches that one can use modified starches, e.g., hydroxylated starches, hydroxypropylated starches, ethersuccinated starches, starches having a level of amylopectin greater that 75 %, etc. (Para. 0227 as applied to claims 16, 19).  
Cabell teaches that the hydroxyl polymers, e.g., starches and/or starch derivatives, may have a weight average molecular weight of 10,000-40,000,000 g/mol (Para. 0222-0225 as applied to claims 18, 20, 21). 
Cabell teaches that said fibrous elements may include various other ingredients such as cellulose (Para. 219), sorbitol, glycerin, propylene glycol, and mixture thereof (Para. 213 as applied to claim 26).  
Cabell teaches that said sanitary tissue products may optionally include additives suitable for inclusion in and/or on sanitary tissue products (Para. 0107 as applied to claims 29, 30).
Cabell does not teach that product surfaces are coated with an oily composition comprising at least one oil ingredient such as soybean oil, and/or caprylic/capric triglyceride (claims 2-6).  
Andersen teaches fibrous structures comprising 5-95 wt% of starch, e.g., corn starch, potato starch, waxy corn starch or modified starch (Claims 12-14, 91; Abstract; Col. 15, Ln. 35 –Col. 6, Ln.32), in combination with polyvinyl alcohol, polyacrylic acid, ethylene oxide polymers, carboxymethylcellulose, hydroxyethylpropylcellulose, and/or other additives (Claims ; Col., 16, Ln. 48 – Col. 17, Ln. 54).  Andersen further teaches applying a coating to said structures, the coating comprising soybean oil, beeswax (i.e., myricyl palmitate), petroleum-based wax or the like to provide a barrier to moister and/or soften the structure (Col. 42, Ln. 6 – Col. 43, Lns. 48). 
Pung teaches personal cleansing wipe articles having superior softness and comprising substrate formed from entangled fibers, wherein said substrate is coated or impregnated with a composition that may include (i) oils, e.g., soybean oil, coconut oil, castor oil, tallow, lard, etc., in combination with (ii)  isopropyl palmitate, caprylic/capric triglyceride, myristates, laurates, oleates, apidates, stearates, etc. and mixture thereof (Claim 8; Abstract; Col. 2, Ln. 33 – Col. 4, Ln.29; Col. 12, Ln. 36 –Col. 13, Ln. 33).  Pung also teaches that oils and/or triglycerides can be used for a conditioning benefit to the skin during the use of the product (Col. 10, Ln. 45 – Col. 13, Ln. 33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply coating compositions taught by Andersen and Pung to fibrous structure taught by Cabell.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach allows (i) providing a barrier to moister,  (ii) increasing/controlling flexibility and surface smoothness of said structures as well as adhesion of the starch, (iii) providing superior softness, feel and cleaning properties; and also (iv) a conditioning benefit to the skin during the use of the product.
With regards to the concentrations instantly claimed (Claims 1, 16, 27), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  Thus, it is expected that the 

Response to Arguments
Applicant's arguments, filed on 07/02/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the 103-rejection to clarify the position of the examiner and/or to address newly introduced amendments.  Applicants' arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the present case,

Cabell teaches sanitary tissue products (e.g., toilet tissue, wipes, etc.) comprising  a plurality of fibrous elements (e.g., inter-entangled filaments, or any association of fibrous elements) that can be starch filaments and//or polyvinyl alcohol filaments as instantly claimed.  
Andersen and/or Pung teach that applying coating compositions to fibrous structures, e.g., comprising starch and/or polyvinyl alcohol (e.g., Andersen) allows (i) providing a barrier to moister,  (ii) increasing/controlling flexibility and surface smoothness of said fibrous structures as well as adhesion of the starch, (iii) providing superior softness, feel and cleaning properties; and also (iv) providing a conditioning benefit to the skin during the use of the product (e.g., Andersen, Pung).    
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
Applicant is advised to clarify the claim language, the structure of the claimed product and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615